Carey, Judge.
The motion must be denied. 5200 Revised Code of Delaware 1935, as amended by 43 Laws of Delaware, Ch. 235, expressly makes checks of the value of $25 or more the subject of grand larceny. Paragraph (f) of this section reads in part as follows: “In all prosecutions under this section the value of promissory notes, bank notes, bills of exchange, cheques, bonds, and other evidence of debt shall be deemed the sum of money due thereon or secured thereby and remaining unsatisfied * * *”. Statutes containing words almost identical with this have uniformly been construed as laying down a rule of evidence, under which the face value is deemed to be its actual value, subject to rebuttal. State v. O’Connell, 144 Mo. 387, 46 S. W. 175; Whalen v. Commonwealth, 90 Va. 544, 19 S. E. 182, 192; State v. Harrison, 347 Mo. 1230, 152 S. W. 2d 161; State v. Cassill, 71 Mont. 274, 229 P. 716. I express no opinion concerning the application of this statute where the check presented has something on its face indicating that it has been paid or is worthless; conceivably, the quoted part of the statute might have no application in such event.